Citation Nr: 0004773	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for an 
evaluation in excess of 10 percent for his chronic 
lumbosacral strain.  The Board of Veterans' Appeals (BVA or 
Board) REMANDED this case to the RO for further development 
in January 1999, and the case has been returned to the Board 
for further appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbosacral strain is not productive of 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position, moderate 
limitation of motion of the lumbar spine or characterized as 
moderate intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.  

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Where there is a question 
as to which of two higher evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  See 
38 C.F.R. § 4.45 (1999).  

The record shows that a June 1992 rating decision granted 
service connection for chronic low back strain, and assigned 
a noncompensable evaluation.  A rating decision dated in 
January 1993 increased the evaluation for the veteran's back 
disability to 10 percent.  That evaluation has remained in 
effect since then.  

The veteran's disability has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  Under this Diagnostic 
Code, slight subjective symptoms are rated as noncompensable; 
characteristic pain on motion is rated at 10 percent; muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position is rated at 20 
percent; and, if the disorder is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion it is rated at 
40 percent.  

Other applicable Diagnostic Codes include 5292 and 5293.  
Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine is rated at 10 percent, moderate limitation 
of motion of the lumbar spine is rated at 20 percent, and 
severe limitation of motion of the lumbar spine is rated at 
40 percent.  Under Diagnostic Code 5293, a 10 percent 
evaluation is assigned for mild intervertebral disc syndrome; 
a 20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation when 
the intervertebral disc syndrome is severe with recurring 
attacks, with intermittent relief; and a 60 percent 
evaluation is warranted when the intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).  

VA out patient treatment records show that the veteran was 
seen for complaints of back pain.  A record dated in June 
1997 records that the veteran reported that he had chronic 
low back pain since service and that he was very physically 
active, jogs and played several sports.  A record dated in 
December 1997 shows the veteran reported that he had missed a 
couple of days from work because of his back pain.  
Examination disclosed that the back was tender to palpation 
along the entire lumbar spine vertebrae.  The lower 
extremities had normal strength and the veteran walked 
without difficulty with no radiation of pain in to the lower 
extremities.

A VA examination performed in March 1998 indicated that the 
veteran complained of intermittent pain in the lower back 
which occasionally radiated to the right midthigh.  He 
reported some numbness and tingling in the right posterior 
thigh, but denied any weakness in the lower extremities.  
Physical examination showed the veteran moved about the 
examining room without demonstrable difficulty.  He was able 
to climb on and off the examining table without apparent 
pain.  The lower back had no list, spasm or tenderness.  The 
veteran complained of back pain on attempted flexion beyond 
45 degrees, extension beyond 15 degrees, or lateral bending 
to either side beyond 15 degrees.  No neurological 
abnormalities were noted.  The diagnosis following the 
examination was chronic low back strain, and the examiner 
offered an opinion that there was no objective evidence on 
physical examination, x-ray or in the history to warrant 
altering the disability rating.

The veteran was treated at a VA medical center in March 1999 
for complaints of chronic low back pain, radiating down the 
right leg following his attempt to move a couch.  No 
neurological symptoms were noted.  The examining physician 
noted tenderness over the right S1 joint and diagnosed acute 
exacerbation of chronic low back pain.  

The veteran was afforded a VA examination in May 1999.  The 
veteran presented with complaints of fairly constant pain in 
the lower back that is aggravated by prolonged bending, 
pushing, and lifting.  The pain occasionally radiates to the 
right calf and is associated with some numbness and weakness 
in the right leg.  The veteran denied bowel and bladder 
incontinence.  The examining physician noted that the veteran 
was able to move about the examining room without 
demonstrable difficulty, and was able to climb on and off the 
examining table without apparent pain.  Examination of the 
lower back revealed the pelvis to be level, and no list, 
scoliosis, spasm or tenderness was observed.  The veteran 
complained of pain on attempted flexion beyond 45 degrees, 
extension beyond 15 degrees, and left lateral bending beyond 
15 degrees, but denied pain on right lateral bending.  
Neurological examination showed heel and toe gait as normal.  
Straight leg raise was negative.  Deep tendon reflexes were 
2+ overall.  X-rays of the lumbar spine taken in May 1994 
were read as normal.  The examining physician diagnosed 
chronic ligamentous strain to the lumbar spine and noted that 
the veteran's symptoms did not appear to be supported by 
objective x-ray and physical findings.  The veteran had some 
painful motion and pain with use, without evidence of 
incoordination or excess fatigability with use.  The 
examining physician wrote that, based on the examination, it 
was impossible to state whether the veteran would have 
additional limits on functional abilities during flare-ups, 
and noted the veteran's report of needing a day's rest 
between every working day to function.  

Based on these findings, the Board concludes that the 
evidence does not support and evaluation in excess of 10 
percent for lumbar strain.  A review of the medical evidence 
fails to reveal muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position, 
and reflects that the veteran's back disability more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 5295, rather than a 20 percent evaluation for 
that code.  Further, the evidence reflects that the veteran's 
back disability is not productive of moderate limitation of 
motion, nor is the disability characterized as moderate 
intervertebral disc syndrome so as to warrant a higher 
evaluation under Diagnostic Codes 5292 or 5293.  In so 
finding, the Board has taken into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10. 4.40 (1999), as well as 
the objective findings of pain, tenderness, and limited 
motion.  While the veteran has reported pain on motion, and 
during the second examination the examiner indicated that 
there was some painful motion, on both examinations it was 
noted that the veteran's symptoms were not objectively 
supported on examination.  In any event, the current 10 
percent evaluation under Diagnostic Code 5295 is assigned 
based on characteristic pain on motion.  Therefore, the 
record does not show the increased severity necessary for the 
next higher evaluation and the veteran's claim must be 
denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his injury has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Although he asserts that he is unable to 
work two or more days in a row, the Board does not believe 
that this would constitute marked interference with 
employment.  The Board would note that while the veteran 
reported at the time of treatment in December 1997 that he 
had missed "a couple of days of work' because of his back, 
he also reported in June 1997 that he was very physically 
active, jogged and played several sports.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

